Case 3:20-cv-00857-MMH-JRK Document 37 Filed 07/20/21 Page 1 of 8 PageID 302


                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION


   DERRICK RAY,

                        Plaintiff,

   v.                                                    Case No. 3:20-cv-857-MMH-JRK

   BRIDGESTONE RETAIL
   OPERATIONS, LLC, d/b/a
   Tires Plus Total Car Care,

                        Defendant.


                                          ORDER

                                          I.   Status

          This cause is before the Court on Defendant’s Motion to Compel

   Inspection of Vehicle and Request for Sanctions (Doc. No. 27; “Motion”), filed

   May 4, 2021. The Court entered an Order on May 5, 2021, taking the Motion

   under advisement and giving Plaintiff until May 26, 2021 to file a response to

   the Motion. See Order (Doc. No. 28). On May 14, 2021, Plaintiff filed a one-line

   response (Doc. No. 29) stating that “[t]he outstanding discovery being requested

   is irrelevant to the occurrences of July 24, 2020.” The undersigned, upon review

   of the filings, entered an Order setting a hearing on the Motion. See Order (Doc.

   No. 30), entered June 3, 2021.1


          1      The hearing was also set on Defendant’s Motion to Compel Production of
   Documents from Plaintiff and Request for Sanctions, (Doc. No. 25), filed April 6, 2021, which
   will be addressed by separate Order.
Case 3:20-cv-00857-MMH-JRK Document 37 Filed 07/20/21 Page 2 of 8 PageID 303


         The hearing was held on June 23, 2021, with both Plaintiff and

   Defendant’s counsel of record present. See Minute Entry (Doc. No. 31), entered

   June 23, 2021. The Court heard from Defendant’s counsel and Plaintiff

   regarding the issues raised in the Motion. The record of the hearing is

   incorporated herein. Upon consideration, the Motion is due to be granted in part

   and denied in part as discussed below.

                                     II.   Background

         Plaintiff, an African-American male, initiated this action by filing a

   Complaint on July 31, 2020. See Complaint (Doc. No. 1; “Compl.”). The

   Complaint alleges as follows. “One of Plaintiff’s hobbies is car maintenance and

   restoration” and “Plaintiff owns a 1986 Chevy Caprice that has been his ‘project

   car.’” Compl. at 2 ¶ 6.2 “Plaintiff had restored the [1986] Chevy Caprice to the

   point that [he] was ready to put new tires on it.” Id. ¶ 7.

         On July 18, 2020, Plaintiff telephoned Defendant’s Ponte Vedra Beach

   store inquiring about a purchase for four tires for his “project car.” Id. ¶ 10.

   Defendant’s employee ordered the tires for Plaintiff, informed Plaintiff that the

   tires would be available for pickup the following week and provided Plaintiff

   with a quote of $62.00 per tire, plus tax. Id. ¶ 12. Plaintiff called the store two

   more times to ensure that the tires were at the store and to inform the store

   that he would be picking them up later that week. Id. at 2-3 ¶¶ 13-14.


         2      For ease of reference, the undersigned refers to the car at issue as the 1986
   Chevy Caprice or as the “project car.”

                                              -2-
Case 3:20-cv-00857-MMH-JRK Document 37 Filed 07/20/21 Page 3 of 8 PageID 304


         On Friday, July 24, 2020, Plaintiff went to Defendant’s store to purchase

   the four tires that Defendant’s employee had ordered for him. Id. at 3 ¶ 15.

   When Plaintiff initially entered Defendant’s store, a “white female employee”

   was assisting “a white male customer” that “was completing a credit or debit

   card transaction[.]” Id. ¶ 16. After this transaction, Plaintiff identified himself

   and told the employee that he was there to purchase the tires. Id. ¶ 17.

   Thereafter, “Plaintiff removed his debit card from his wallet and indicated that

   he was prepared to” purchase the four tires as previously discussed in the phone

   calls. Id. ¶ 18.

         Defendant’s employee eventually excused herself and telephoned her

   manager; when the employee returned, she informed Plaintiff that he would be

   unable to pay with his debit card “because of the risk that it might be a stolen

   debit card.” Id. ¶¶ 21-22. Defendant’s employee then stated that if Plaintiff

   wanted “to purchase the tires, he would have to pay cash” and that “Defendant

   would also need a copy of Plaintiff’s [identification].” Id. at 4 ¶ 23.

         After some back-and-forth, Defendant’s employee advised Plaintiff that

   he would not be able to purchase the four tires unless he could pay with cash

   and permit Defendant to make a copy of his identification. See id. ¶¶ 24-27.

   Plaintiff left the store as he was unable to purchase the four tires due to

   insufficient cash on hand. Id. ¶¶ 28-29.

         Based on the above allegations, Plaintiff brings two counts of racial

   discrimination based on Defendant’s alleged denial of Plaintiff’s right to make

                                           -3-
Case 3:20-cv-00857-MMH-JRK Document 37 Filed 07/20/21 Page 4 of 8 PageID 305


   or enforce a contract and Plaintiff’s right to purchase property. See id. at 5

   (Count I – 42 U.S.C. §§ 1981, 1988), 6 (Count II – 42 U.S.C. §§ 1982, 1988).

                                      III.   Discussion

         Defendant argues that it should be allowed to inspect Plaintiff’s project

   car because “Plaintiff represented that he would make the 1986 Chevy Caprice

   vehicle available for inspection” and that the inspection of the project car is

   “directly related to the issues in this case.” Motion at 1, 6.3 As support for these

   arguments, Defendant contends that Plaintiff (in his Complaint) represents

   that the project car had been restored to a point that it was ready for specific

   tires (235/70/R15) to be put on it. See id. at 6; see also Compl. at 2 ¶¶ 7, 10.

         Defendant also alleges that the inspection of the 1986 Chevy Caprice is

   related to its affirmative defenses including that “Plaintiff failed to mitigate his

   damages and that he could not have purchased the [four] tires” due to Plaintiff

   allegedly lacking the requisite information required in accordance with

   Defendant’s carry-out merchandise policy. Motion at 6-7.

         Plaintiff’s one-line response addresses only relevancy. However, at the

   hearing, Plaintiff represented that his main objection to the inspection is that

   he does not want Defendant touching or altering his project car; and Plaintiff




         3       Specifically, Defendant requests that the Court compel the inspection of the
   project car pursuant to the outstanding request in Defendant’s First Request for Production
   of Documents. See Motion at 5-6.

                                              -4-
Case 3:20-cv-00857-MMH-JRK Document 37 Filed 07/20/21 Page 5 of 8 PageID 306


   suggested that he would be willing to send pictures of the 1986 Chevy Caprice

   to Defendant.

         Rule 34, Federal Rules of Civil Procedure (“Rule(s)”), allows a party to

   “serve on any other party a request within the scope of Rule 26(b) . . . to permit

   entry onto designated land or other property possessed or controlled by the

   responding party, so that the requesting party may inspect, measure, survey,

   photograph, test, or sample the property or any designated object or operation

   on it.” Fed. R. Civ. P. 34(a)(2).

         Pursuant to Rule 26:

         Parties may obtain discovery regarding any nonprivileged matter
         that is relevant to any party’s claim or defense and proportional to
         the needs of the case, considering the importance of the issues at
         stake in the action, the amount in controversy, the parties’ relative
         access to relevant information, the parties’ resources, the
         importance of the discovery in resolving the issues, and whether the
         burden or expense of the proposed discovery outweighs its likely
         benefit.

   Fed. R. Civ. P. 26(b)(1). “Information within this scope of discovery need not be

   admissible in evidence to be discoverable.” Id. A district court has broad

   discretion to compel or deny discovery. Josendis v. Wall to Wall Residence

   Repairs, Inc., 662 F.3d 1292, 1306 (11th Cir. 2011).

         Here, the inspection of the project car is relevant and proportional to the

   needs of the case. As to relevancy, Plaintiff states in his Complaint that the

   1986 Chevy Caprice was “restored . . . to the point that Plaintiff was ready to

   put new tires on it.” Compl. at 2 ¶ 7. Further, Plaintiff inquired about specific


                                          -5-
Case 3:20-cv-00857-MMH-JRK Document 37 Filed 07/20/21 Page 6 of 8 PageID 307


   tires (235/70/R15) to put on his project car. Id. ¶ 10. Moreover, Defendant has

   asserted an affirmative defense relating to Plaintiff’s ability to purchase the

   four tires during the alleged incident at the store. See Defendant’s Answer and

   Affirmative Defenses to Plaintiff’s Complaint (Doc. No. 15), filed September 29,

   2020, at 10-11.

         Defendant seeks to inspect the project car to determine if it possesses all

   the information (such as tag information and vehicle identification number

   (VIN)) needed to purchase the four tires in accordance with its carry-out

   merchandise policy. Thus, an inspection of the 1986 Chevy Caprice is relevant

   to both parties’ claims and defenses as Plaintiff implies that he went to the store

   to buy tires for his project car, and Defendant argues that Plaintiff would have

   been unable to buy those tires.

         As to proportionality, Defendant represented during the June 23, 2021

   hearing that it is only seeking to inspect the 1986 Chevy Caprice (Plaintiff has

   multiple cars). Defendant stated that it would not be driving the project car, but

   instead would like to test the car’s functionality and the current condition of it.

   Defendant offered that the inspection would likely entail observation of the car,

   potential measuring, and/or crawling around the car. Additionally, Defendant

   is offering to pay for the inspection and to have the inspection performed at an

   agreeable time and place for Plaintiff.4


         4       As Defendant stated in its Motion, the first inspection was scheduled to take
   place at Plaintiff’s home. See Motion at 3.

                                              -6-
Case 3:20-cv-00857-MMH-JRK Document 37 Filed 07/20/21 Page 7 of 8 PageID 308


         As further discussed at the hearing, Defendant shall provide Plaintiff

   notice of the inspection not less than seven days before the date of the

   inspection. The notice shall also include details as to what the inspection will

   entail (such as touching, measuring, length of time of inspection). Should

   Plaintiff have any objections to the inspection, he shall voice said objections to

   Defendant. However, Plaintiff is reminded that the inspector will likely need to

   touch the car and perform other maintenance actions on it.

         Finally, Defendant “requests that the Court order Plaintiff to pay all [of

   Defendant’s] attorneys’ fees and costs associated with the Motion.” Motion at 7;

   see also id. at 7-8. Rule 37 states that “[i]f the motion is granted . . . the court

   must, after giving an opportunity to be heard, require the party . . . whose

   conduct necessitated the motion[ ] . . . pay the movant’s reasonable expenses

   incurred in making the motion, including attorney’s fees.” Fed. R. Civ. P.

   37(a)(5)(A). However, “the court must not order this payment if . . . other

   circumstances make an award of expenses unjust.” Fed. R. Civ. P.

   37(a)(5)(A)(iii).

         Here, after considering the parties’ arguments made during the hearing,

   the Court finds awarding Defendant its attorneys’ fees and costs would be

   unjust. The Motion is due to be denied to the extent that Defendant seeks its

   reasonable attorneys’ fees and costs.




                                           -7-
Case 3:20-cv-00857-MMH-JRK Document 37 Filed 07/20/21 Page 8 of 8 PageID 309


                                  IV.    Conclusion

         Based on the foregoing, it is

         ORDERED:

         1.    Defendant’s Motion to Compel Inspection of Vehicle and Request

   for Sanctions (Doc. No. 27) is GRANTED in part and DENIED in part.

         2.    The Motion is GRANTED to the extent that Defendant may inspect

   the 1986 Chevy Caprice (the project car) as soon as practicable, but no later

   than August 6, 2021.

         3.    Defendant shall give Plaintiff seven (7) days notice after

   scheduling the inspection. This notice shall also provide details about the

   inspection to Plaintiff as set out in the Order. Prior to the inspection, Plaintiff

   shall voice any objections about the details of the inspection to Defendant.

         4.    The Motion is DENIED to the extent that Defendant seeks its

   reasonable attorneys’ fees and costs associated with the Motion.

         DONE AND ORDERED in Jacksonville, Florida on July 20, 2021.




   keb
   Copies to:
   Counsel of Record

   Derrick Ray
   8990 U.S. Highway 1 North
   Saint Augustine, Florida 32095

                                          -8-
